                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          Civil Action No. 1:17-CV-00515

MICHAEL CROWELL,

              Plaintiff,

v.

                                                     DEFENDANTS’ SUGGESTION OF
ROY COOPER, Governor of North Carolina, in             SUBSEQUENTLY DECIDED
his official capacity only; DAMON                           AUTHORITY
CIRCOSTA, Chair, State Board of Elections, in
his official capacity only; STELLA                              (LR 7.3(i))
ANDERSON, JEFF CARMON III, STACY
EGGERS IV, and WYATT T. TUCKER SR.,
members, State Board of Elections, in their
official capacities only;

              Defendants.


       Defendants ROY COOPER, in his official capacity as Governor of North

Carolina; and DAMON CIRCOSTA, STELLA ANDERSON, JEFF CARMON III,

STACY EGGERS IV, and WYATT T. TUCKER SR., in their official capacities as

members of the State Board of Elections,1 respectfully submit the following suggestion of

subsequently decided authority, which is pertinent and significant to the pending Motion

to Dismiss (Doc. 66): Carney v. Adams, No. 19-309, 2020 WL 7250101 (U.S. Dec. 10,

2020). A copy of the slip opinion is attached to this filing.

       Respectfully submitted, this 17th day of December, 2020.



1
  Defendants Circosta, Eggers, and Tucker are automatically substituted for their
predecessor members of the State Board of Elections, pursuant to Fed. R. Civ. P. 25(d).




      Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 1 of 20
                                   JOSHUA H. STEIN
                                   Attorney General

                                   /s/ Paul M. Cox

                                   Alexander McC. Peters
                                   Chief Deputy Attorney General
                                   N.C. State Bar No. 13654
                                   apeters@ncdoj.gov

                                   Paul M. Cox
                                   Special Deputy Attorney General
                                   N.C. State Bar No. 49146
                                   pcox@ncdoj.gov

                                   N.C. Department of Justice
                                   P.O. Box 629
                                   Raleigh, NC 27602
                                   Telephone: (919) 716-6900
                                   Facsimile: (919) 716-6763

                                   Attorneys for State Board Defendants

                                   /s/ Olga E. Vysotskaya de Brito
                                   (w/ permission)

                                   Amar Majmundar
                                   Senior Deputy Attorney General
                                   N.C. State Bar No. 24668
                                   amajmundar@ncdoj.gov

                                   Olga E. Vysotskaya de Brito
                                   Special Deputy Attorney General
                                   N.C. State Bar No. 31846
                                   ovysotskaya@ncdoj.gov

                                   N.C. Department of Justice
                                   Post Office Box 629
                                   Raleigh, NC 27602
                                   Telephone: (919) 716-6821
                                   Facsimile: (919) 716-6759

                                   Attorneys for Defendant Cooper

                               2


Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 2 of 20
        (Slip Opinion)              OCTOBER TERM, 2020                                       1

                                               Syllabus

                 NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
               being done in connection with this case, at the time the opinion is issued.
               The syllabus constitutes no part of the opinion of the Court but has been
               prepared by the Reporter of Decisions for the convenience of the reader.
               See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


        SUPREME COURT OF THE UNITED STATES

                                               Syllabus

             CARNEY, GOVERNOR OF DELAWARE v. ADAMS

        CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                          THE THIRD CIRCUIT

          No. 19–309.      Argued October 5, 2020—Decided December 10, 2020
        Delaware’s Constitution contains a political balance requirement for ap-
         pointments to the State’s major courts. No more than a bare majority
         of judges on any of its five major courts “shall be of the same political
         party.” Art. IV, §3. In addition, on three of those courts, those mem-
         bers not in the bare majority “shall be of the other major political
         party.” Ibid. Respondent James R. Adams, a Delaware lawyer and
         political independent, sued in Federal District Court, claiming that
         Delaware’s “bare majority” and “major party” requirements violate his
         First Amendment right to freedom of association by making him inel-
         igible to become a judge unless he joins a major political party. The
         District Court held that Adams had standing to challenge both require-
         ments and that Delaware’s balancing scheme was unconstitutional.
         The Third Circuit affirmed in part and reversed in part. It held that
         Adams did have standing to challenge the major party requirement,
         because it categorically excludes independents from becoming judges
         on three courts, but that he lacked standing to challenge the bare ma-
         jority requirement, which does not preclude independents from eligi-
         bility for any vacancy.
        Held: Because Adams has not shown that he was “able and ready” to ap-
         ply for a judicial vacancy in the imminent future, he has failed to show
         a “personal,” “concrete,” and “imminent” injury necessary for Article
         III standing. Pp. 4–13.
            (a) Two aspects of standing doctrine are relevant here. First, stand-
         ing requires an “ ‘injury in fact’ ” that must be “concrete and particu-
         larized,” as well as “ ‘actual or imminent.’ ” Lujan v. Defenders of Wild-
         life, 504 U. S. 555, 560. Second, a grievance that amounts to nothing
         more than an abstract and generalized harm to a citizen’s interest in
         the proper application of the law does not count as an “injury in fact”




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 3 of 20
        2                           CARNEY v. ADAMS

                                          Syllabus

            and does not show standing. Hollingsworth v. Perry, 570 U. S. 693,
            706. Pp. 4–5.
               (b) Adams has not shown the necessary “injury in fact.” To establish
            that he will suffer a concrete, particularized, and imminent injury be-
            yond a generalized grievance, Adams must at least show that he is
            likely to apply to become a judge in the reasonably foreseeable future,
            if he were not barred because of political affiliation. He can show this
            only if he is “ ‘able and ready’ ” to apply. See Gratz v. Bollinger, 539
            U. S. 244, 262. Adams’ only supporting evidence is two statements he
            made that he wanted to be, and would apply to be, a judge on any of
            Delaware’s five courts. Those statements must be considered in the
            context of the record. Pp. 5–9.
               (c) The record evidence fails to show that, at the time he commenced
            the lawsuit, Adams was “able and ready” to apply for a judgeship in
            the reasonably foreseeable future. First, Adams’ statements stand
            alone, without any other supporting evidence, like efforts to determine
            possible judicial openings or other such preparations. Second, the con-
            text suggests an abstract, generalized grievance, not an actual desire
            to become a judge. For example, Adams did not apply for numerous
            existing judicial vacancies while he was a registered Democrat and el-
            igible for those vacancies. He then read a law review article arguing
            that Delaware’s judicial eligibility requirements unconstitutionally ex-
            cluded independents, changed his political affiliation to independent,
            and filed this lawsuit shortly thereafter. Third, a holding that Adams’
            few words of general intent were sufficient to show an “injury in fact”
            would significantly weaken the longstanding legal doctrine preventing
            this Court from providing advisory opinions. Finally, precedent sup-
            ports the conclusion that an injury in fact requires an intent that is
            concrete. See, e.g., Lujan, supra. And arguably similar cases in which
            standing was found all contained more evidence that the plaintiff was
            “able and ready” than Adams has provided. See, e.g., Adarand Con-
            structors, Inc. v. Peña, 515 U. S. 200. Pp. 9–13.
        922 F. 3d. 166, vacated and remanded.

          BREYER, J., delivered the opinion of the Court, in which all other Mem-
        bers joined, except BARRETT, J., who took no part in the consideration or
        decision of the case. SOTOMAYOR, J., filed a concurring opinion.




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 4 of 20
                                Cite as: 592 U. S. ____ (2020)                                 1

                                      Opinion of the Court

             NOTICE: This opinion is subject to formal revision before publication in the
             preliminary print of the United States Reports. Readers are requested to
             notify the Reporter of Decisions, Supreme Court of the United States, Wash-
             ington, D. C. 20543, of any typographical or other formal errors, in order that
             corrections may be made before the preliminary print goes to press.


        SUPREME COURT OF THE UNITED STATES
                                            _________________

                                             No. 19–309
                                            _________________


           JOHN C. CARNEY, GOVERNOR OF DELAWARE,
                PETITIONER v. JAMES R. ADAMS
          ON WRIT OF CERTIORARI TO THE UNITED STATES COURT
                  OF APPEALS FOR THE THIRD CIRCUIT
                                       [December 10, 2020]

           JUSTICE BREYER delivered the opinion of the Court.
           This case concerns a Delaware constitutional provision
        that requires that appointments to Delaware’s major courts
        reflect a partisan balance. Delaware’s Constitution states
        that no more than a bare majority of members of any of its
        five major courts may belong to any one political party. Art.
        IV, §3. It also requires, with respect to three of those courts,
        that the remaining members belong to “the other major po-
        litical party.” Ibid.
           The plaintiff, a Delaware lawyer, brought this lawsuit in
        federal court. He claimed that Delaware’s party-member-
        ship requirements for its judiciary violate the Federal Con-
        stitution. We agreed to consider the constitutional ques-
        tion, but only if the plaintiff has standing to raise that
        question. We now hold that he does not.
                                    I
          The Delaware Constitution contains a political balance
        requirement applicable to membership on all five of its
        courts: the Supreme Court, the Chancery Court, the Supe-
        rior Court, the Family Court, and the Court of Common




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 5 of 20
        2                     CARNEY v. ADAMS

                              Opinion of the Court

        Pleas. The provision says that no more than a bare major-
        ity of judges on any of these courts “shall be of the same
        political party.” Ibid. (We shall call this requirement the
        “bare majority” requirement.) The Delaware Constitution
        also contains a second requirement applicable only to the
        Supreme Court, the Chancery Court, and the Superior
        Court. It says that the remaining members of those three
        courts (those not in the bare majority) “shall be of the other
        major political party.” Ibid. (We shall call this the “major
        party” requirement.) Thus, all five courts are subject to the
        “bare majority” requirement, and three of the five courts are
        additionally subject to the “major party” requirement.
           On February 21, 2017, plaintiff-respondent James R. Ad-
        ams sued Delaware’s Governor, John Carney, in Federal
        District Court. Adams, then a newly registered political in-
        dependent, claimed that both of Delaware’s political bal-
        ance requirements violated his First Amendment right to
        freedom of association by making him ineligible to become
        a judge unless he rejoined a major political party.
           Governor Carney moved to dismiss for lack of standing,
        and Adams filed an amended complaint in an attempt to
        rectify the problem. App. 1–2, 17–18. After discovery
        largely centered on Adams’ history and intentions in seek-
        ing a judgeship, the parties cross-moved for summary judg-
        ment. Governor Carney argued (1) that Adams lacked
        standing to assert his constitutional claim, and (2) that, in
        any event, the requirements were constitutional. Adams
        argued only that he was entitled to summary judgment on
        the merits because the political balance requirements made
        independents like him ineligible for a judgeship.
           The District Court denied Governor Carney’s summary
        judgment motion. Id., at 165; App. to Pet. for Cert. 83a. It
        held that Adams had standing to challenge both the “major
        party” requirement for membership on the Supreme Court,
        the Chancery Court, and the Superior Court and the “bare
        majority” requirement for membership on the Family Court




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 6 of 20
                          Cite as: 592 U. S. ____ (2020)            3

                              Opinion of the Court

        and the Court of Common Pleas. App. 173–175; App. to Pet.
        for Cert. 70a–72a. It then granted summary judgment to
        Adams on the merits, App. 165; App. to Pet. for Cert. 83a,
        holding that Delaware’s balancing scheme as a whole was
        unconstitutional, App. 175–181; App. to Pet. for Cert. 75a–
        81a.
           Governor Carney appealed to the United States Court of
        Appeals for the Third Circuit. The appellate court affirmed
        in part and reversed in part. Adams v. Governor of Del.,
        922 F. 3d 166 (2019). Like the District Court, it held that
        Adams had standing to challenge the major party require-
        ment, id., at 175, but unlike the District Court, it held that
        Adams did not have standing to challenge the bare majority
        requirement (in any of the five courts), id., at 174–175. The
        court held that the bare majority requirement itself does
        not preclude independents from eligibility for any vacancy.
        Ibid.
           The court then focused on the major party requirement,
        which applies only to three of the five courts. Did that con-
        stitutional provision bar independent voters from becoming
        judges on those courts? If so, was that bar constitutional?
        If not, was that provision severable from the rest of the Del-
        aware Constitution’s political balance provisions, in partic-
        ular, from the bare majority requirement as applied to the
        Supreme Court, the Chancery Court, and the Superior
        Court?
           The Third Circuit concluded that the major party require-
        ment categorically excludes independents and members of
        third parties from becoming judges on the Supreme Court,
        the Chancery Court, and the Superior Court. 922 F. 3d, at
        182–183. It held that the major party requirement conse-
        quently violates the Federal Constitution’s First Amend-
        ment. Ibid. And it held that the major party requirement
        is not severable from the bare majority requirement. Id., at
        183–184. The Circuit concluded that both requirements (as
        applied to those three courts) are invalid. Ibid.




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 7 of 20
        4                     CARNEY v. ADAMS

                              Opinion of the Court

           Governor Carney then filed a petition for a writ of certio-
        rari. He asked us to consider, first, whether the major party
        requirement is constitutional and, then, if it is not, whether
        it is severable from the bare majority requirement. Pet. for
        Cert. i. We granted his petition but asked that the parties
        first address the question whether Adams has demon-
        strated Article III standing to bring this lawsuit.
                                       II
                                       A
           This case begins and ends with standing. The Constitu-
        tion grants Article III courts the power to decide “Cases” or
        “Controversies.” Art. III, §2. We have long understood that
        constitutional phrase to require that a case embody a gen-
        uine, live dispute between adverse parties, thereby prevent-
        ing the federal courts from issuing advisory opinions. See
        Flast v. Cohen, 392 U. S. 83, 96–97 (1968); Coleman v. Mil-
        ler, 307 U. S. 433, 460 (1939) (opinion of Frankfurter, J.)
        (“[I]t was not for courts to pass upon . . . abstract, intellec-
        tual problems but only if a concrete, living contest between
        adversaries called for the arbitrament of law”). The doc-
        trine of standing implements this requirement by insisting
        that a litigant “prove that he has suffered a concrete and
        particularized injury that is fairly traceable to the chal-
        lenged conduct, and is likely to be redressed by a favorable
        judicial decision.” Hollingsworth v. Perry, 570 U. S. 693,
        704 (2013); Lujan v. Defenders of Wildlife, 504 U. S. 555,
        560–561 (1992).
           Two aspects of standing doctrine are relevant here. First,
        standing requires an “ ‘injury in fact’ ” that must be “con-
        crete and particularized,” as well as “ ‘actual or imminent.’ ”
        Id., at 560. It cannot be “ ‘ “conjectural or hypothetical.” ’ ”
        Ibid. Second, a grievance that amounts to nothing more
        than an abstract and generalized harm to a citizen’s inter-
        est in the proper application of the law does not count as an




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 8 of 20
                          Cite as: 592 U. S. ____ (2020)            5

                              Opinion of the Court

        “injury in fact.” And it consequently does not show stand-
        ing. Hollingsworth, supra, at 706; see also Lance v. Coff-
        man, 549 U. S. 437, 439–441 (2007) (per curiam) (describing
        this Court’s “lengthy pedigree” in refusing to serve as a fo-
        rum for generalized grievances).
           In other words, a plaintiff cannot establish standing by
        asserting an abstract “general interest common to all mem-
        bers of the public,” id., at 440, “no matter how sincere” or
        “deeply committed” a plaintiff is to vindicating that general
        interest on behalf of the public, Hollingsworth, supra, at
        706–707. Justice Powell explained the reasons for this lim-
        itation. He found it “inescapable” that to find standing
        based upon that kind of interest “would significantly alter
        the allocation of power at the national level, with a shift
        away from a democratic form of government.” United
        States v. Richardson, 418 U. S. 166, 188 (1974) (concurring
        opinion). He added that “[w]e should be ever mindful of the
        contradictions that would arise if a democracy were to per-
        mit general oversight of the elected branches of government
        by a nonrepresentative, and in large measure insulated, ju-
        dicial branch.” Ibid.; see also Schlesinger v. Reservists
        Comm. to Stop the War, 418 U. S. 208, 222 (1974); Warth v.
        Seldin, 422 U. S. 490, 500 (1975). Cf. Federal Election
        Comm’n v. Akins, 524 U. S. 11, 21–25 (1998) (finding stand-
        ing where a group of voters suffered concrete, though wide-
        spread, harm when they were prevented from accessing
        publicly disclosable voting-related material).
                                     B
           We here must ask whether Adams established that, at
        the time he filed suit, Delaware’s major party provision
        caused him a concrete, particularized “injury in fact” over
        and above the abstract generalized grievance suffered by all
        citizens of Delaware who (if Adams is right) must live in a
        State subject to an unconstitutional judicial selection crite-




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 9 of 20
        6                     CARNEY v. ADAMS

                              Opinion of the Court

        rion. We have examined the record that was before the Dis-
        trict Court at summary judgment, keeping in mind that Ad-
        ams bears the burden of establishing standing as of the
        time he brought this lawsuit and maintaining it thereafter.
        Lujan, supra, at 561 (plaintiff bears the burden of proving
        standing); Friends of the Earth, Inc. v. Laidlaw Environ-
        mental Services (TOC), Inc., 528 U. S. 167, 191 (2000)
        (standing is assessed “at the time the action commences”);
        id., at 189 (“ ‘The requisite personal interest that must exist
        at the commencement of the litigation . . . must continue
        throughout its existence’ ”); see also Lujan, supra, at 569,
        n. 4. And we conclude that Adams did not show the neces-
        sary “injury in fact.”
            Adams suffered a “generalized grievance” of the kind we
        have just described. He, like all citizens of Delaware, must
        live and work within a State that (in his view) imposes un-
        constitutional requirements for eligibility on three of its
        courts. Lawyers, such as Adams, may feel sincerely and
        strongly that Delaware’s laws should comply with the Fed-
        eral Constitution. Accord, Hollingsworth, 570 U. S., at 706.
        But that kind of interest does not create standing. Rather,
        the question is whether Adams will suffer a “ ‘personal and
        individual’ ” injury beyond this generalized grievance—an
        injury that is concrete, particularized, and imminent rather
        than “conjectural or hypothetical.” Id., at 705–706.
            Adams says he has. He claims that Delaware’s major
        party requirement in fact prevents him, a political inde-
        pendent, from having his judicial application considered for
        three of Delaware’s courts. To prove this kind of harm, how-
        ever, Adams must at least show that he is likely to apply to
        become a judge in the reasonably foreseeable future if Del-
        aware did not bar him because of political affiliation. And
        our cases make clear that he can show this only if he is
        “ ‘able and ready’ ” to apply. See Gratz v. Bollinger, 539
        U. S. 244, 262 (2003); Northeastern Fla. Chapter, Associ-
        ated Gen. Contractors of America v. Jacksonville, 508 U. S.




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 10 of 20
                          Cite as: 592 U. S. ____ (2020)             7

                              Opinion of the Court

        656, 666 (1993). We have examined the summary judgment
        record to determine whether Adams made this showing.
        And, as we have said, we conclude that he has not.
          The only evidence supporting Adams is two statements
        he made in his deposition and in his answer to interrogato-
        ries that he wants to be, and would apply to be, a judge on
        any of Delaware’s five courts. He said:
            “I would apply for any judicial position that I thought I
            was qualified for, and I believe I’m qualified for any po-
            sition that would come up . . . [o]n any of the courts. I
            would feel less comfortable on Chancery than any other
            court. I would feel most comfortable on Superior Court,
            Family Court, Court of Common Pleas, state Supreme
            Court based on my background, experience, and what I
            have done in my career.” App. 34.
        He added in his answer to interrogatories:
            “Adams . . . would seriously consider and apply for any
            judicial position for which he feels he is qualified. . . .
            Adams believes that he meets the minimum qualifica-
            tions to apply for any judicial officer position.” Id., at
            62–63.
          Those statements, however, must be considered in the
        context of the record, which contains evidence showing that,
        at the time he brought this lawsuit, Adams was not “able
        and ready” to apply.
          First, the record showed that, between 2012 and 2016,
        during which time Adams was a practicing lawyer and a
        registered Democrat, Delaware’s five courts had a combined
        total of 14 openings for which Adams, then a Democrat,
        would have been eligible. Id., at 51–56, 144–164. Yet he
        did not apply for any of them. When deposed during discov-
        ery, Adams said that in 2014 he had wanted to apply for a
        Supreme Court or Superior Court judgeship. Id., at 35, 43–
        46, 62. Adams said that he could not do so because only




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 11 of 20
        8                     CARNEY v. ADAMS

                              Opinion of the Court

        Republicans were eligible for those positions that year.
        Ibid. He was wrong about that. In particular, there were
        three vacancies on those two courts in 2014 for which he, as
        a Democrat, was eligible. Id., at 51–54. Adams later con-
        ceded that he had indeed been eligible to apply for those
        vacancies, but he had not done so. Id., at 43–46.
           Second, on December 31, 2015, after roughly 12 years as
        a lawyer for the Delaware Department of Justice, Adams
        retired. Id., at 32, 58. In February 2016, Adams changed
        his bar membership from “Active” to “Emeritus” status. Id.,
        at 61. He then returned to “Active” status in January 2017.
        Ibid. In his deposition, he stated that at about that same
        time in the “[b]eginning of the year, January/February,” he
        read a law review article arguing that Delaware’s judicial
        eligibility requirements were unconstitutional because they
        excluded independents. Id., at 38; see Friedlander, Is Del-
        aware’s “Other Major Political Party” Really Entitled to
        Half of Delaware’s Judiciary? 58 Ariz. L. Rev. 1139 (2016).
        Adams called the article’s author and said, “ ‘I just read your
        Law Review . . . article. I’d like to pursue this.’ ” App. 38.
        The author suggested several attorneys who might handle
        the matter. Ibid.
           Third, shortly thereafter, on February 13, 2017, Adams
        changed his political affiliation from Democrat to unaffili-
        ated independent. Id., at 67. Before that, he had been a
        Democrat his “whole life” and actively involved in the Del-
        aware Democratic Party. Id., at 41. Leaving the party
        made it less likely that he would become a judge. But doing
        so made it possible for him to vindicate his view of the law
        as set forth in the article.
           Fourth, after Adams became a political independent on
        February 13, 2017, he filed this lawsuit eight days later on
        February 21. Id., at 1.
           Fifth, Adams said in his answer to interrogatories that he
        “has no knowledge of what judicial positions may become
        open in the next year.” Id., at 62.




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 12 of 20
                          Cite as: 592 U. S. ____ (2020)             9

                              Opinion of the Court

           Sixth, other than the act of filing the lawsuit itself, the
        summary judgment record contains no evidence of conver-
        sations or other actions taken by Adams suggesting that he
        was “able and ready” to apply for a judgeship.
           During his deposition, Adams provided explanations for
        this negative evidence. He said that his failure to apply for
        available judgeships at the time when he was eligible re-
        flected his lack of interest in being a judge at that time. He
        was then content to work at the Department of Justice. Id.,
        at 35; Brief for Respondent 17–18. Adams added that his
        return from retirement to “Active” bar membership in 2017
        showed that he decided on becoming a judge later in life and
        after a change in administration at the Delaware Depart-
        ment of Justice. App. 33. (Adams did not explain his failure
        to apply in 2014, though, when, he said, he was interested
        in a judgeship.) Adams further explained that his contem-
        poraneous change of political affiliation was because he
        “tend[s] to be much more progressive and liberal than
        [D]emocrats in Delaware.” Id., at 41. Although he had been
        a lifelong Democrat, and actively involved with the Dela-
        ware Democratic Party, he said then that he “probably con-
        sider[s]” himself “more of a Bernie [Sanders] independent.”
        Id., at 42. Finally, in Adams’ view, the lack of other evi-
        dence proves little or nothing about his intentions.
                                        C
           This is a highly fact-specific case. In our view, three con-
        siderations, taken together, convince us that the record ev-
        idence fails to show that, at the time he commenced the law-
        suit, Adams was “able and ready” to apply for a judgeship
        in the reasonably foreseeable future. First, as we have just
        laid out, Adams’ words “I would apply . . . ” stand alone
        without any actual past injury, without reference to an an-
        ticipated timeframe, without prior judgeship applications,
        without prior relevant conversations, without efforts to de-




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 13 of 20
        10                    CARNEY v. ADAMS

                              Opinion of the Court

        termine likely openings, without other preparations or in-
        vestigations, and without any other supporting evidence.
           Second, the context offers Adams no support. It suggests
        an abstract, generalized grievance, not an actual desire to
        become a judge. Indeed, Adams’ failure to apply previously
        when he was eligible, his reading of the law review article,
        his change of party affiliation, and his swift subsequent fil-
        ing of the complaint show a desire to vindicate his view of
        the law, as articulated in the article he read.
           Third, if we were to hold that Adams’ few words of gen-
        eral intent—without more and against all contrary evi-
        dence—were sufficient here to show an “injury in fact,” we
        would significantly weaken the longstanding legal doctrine
        preventing this Court from providing advisory opinions at
        the request of one who, without other concrete injury, be-
        lieves that the government is not following the law. Adams
        did not show that he was “able and ready” to apply for a
        vacancy in the reasonably imminent future. Adams has not
        sufficiently differentiated himself from a general popula-
        tion of individuals affected in the abstract by the legal pro-
        vision he attacks. We do not decide whether a statement of
        intent alone under other circumstances could be enough to
        show standing. But we are satisfied that Adams’ words
        alone are not enough here when placed in the context of this
        particular record.
           Precedent supports the conclusion that an injury in fact
        requires an intent that is concrete. In Lujan, for example,
        organizations dedicated to wildlife conservation sought to
        enjoin enforcement of a federal regulation that they be-
        lieved would unlawfully harm endangered species. Lujan,
        504 U. S., at 563–564. The organizations’ members had
        previously visited the species’ habitats abroad, and they
        said that they intended to return to those foreign habitats
        in the future. Ibid. This Court recognized that having to
        view a species-impoverished habitat could constitute a cog-
        nizable injury. Id., at 562–563. But it pointed out that the




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 14 of 20
                          Cite as: 592 U. S. ____ (2020)            11

                              Opinion of the Court

        plaintiffs had not described any concrete plans to visit those
        habitats, nor had they said when they would do so. Id., at
        563–564. The Court said that the organizations had set
        forth only “ ‘some day’ intentions.” Id., at 564. And “some
        day intentions” do “not support a finding of the ‘actual or
        imminent’ injury that our cases require.” Ibid.
           For another thing, arguably similar cases in which this
        Court has found standing all contained more evidence that
        the plaintiff was “able and ready” than Adams has provided
        here. In Adarand Constructors, Inc. v. Peña, 515 U. S. 200
        (1995), for example, a subcontractor challenging a race-
        based program for allocating contracts established standing
        by showing that it “bids on every guardrail project in Colo-
        rado,” that the defendant “is likely to let contracts involving
        guardrail work . . . at least once per year in Colorado,” and
        that the plaintiff “is very likely to bid on each such con-
        tract.” Id., at 212.
           In Associated Gen. Contractors, 508 U. S., at 666, the
        Court held that an association of contractors had standing
        to attack as unlawful a race-based set-aside program for
        awarding contracts. The contractors showed that they were
        “able and ready to bid on [future] contracts,” for it was un-
        disputed that they had “regularly bid on construction con-
        tracts in Jacksonville, and that they would have bid on con-
        tracts set aside pursuant to the city’s ordinance were they
        so able.” Id., at 666, 668. The Court noted that it “must
        assume that [these allegations] are true” because they were
        not challenged in any way. Id., at 668–669.
           In Gratz, 539 U. S., at 262, we held that a plaintiff had
        standing to attack as unlawful a university’s affirmative ac-
        tion admissions policy. The plaintiff had applied for admis-
        sion to the university as a freshman applicant in the recent
        past and been rejected. Ibid. He said he intended to apply
        to transfer to the university in the near future, should the
        university cease using affirmative action in its transfer ad-
        missions process. Ibid. And the university had a “rolling”




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 15 of 20
        12                    CARNEY v. ADAMS

                              Opinion of the Court

        transfer program open for application each year, so there
        was no doubt that the plaintiff ’s injury was imminent. Id.,
        at 256. The Court therefore concluded that he was “ ‘able
        and ready’ ” to apply as a transfer student. Id., at 262. Un-
        like Adams, none of these plaintiffs relied on a bare state-
        ment of intent alone against the context of a record that
        shows nothing more than an abstract generalized griev-
        ance. Rather, each introduced at least some evidence that,
        e.g., they had applied in the past, there were regular oppor-
        tunities available with relevant frequency, and they were
        “able and ready” to apply for them.
            By way of contrast, our precedents have also said that a
        plaintiff need not “translat[e ]” his or her “desire for a job
        . . . into a formal application” where that application would
        be merely a “futile gesture.” Teamsters v. United States,
        431 U. S. 324, 365–366 (1977); see also Sporhase v. Ne-
        braska ex rel. Douglas, 458 U. S. 941, 944, n. 2 (1982). And
        we have said that an “aggrieved party ‘need not allege that
        he would have obtained the benefit but for the [unlawful]
        barrier in order to establish standing.’ ” Adarand Construc-
        tors, supra, at 211; see also Gratz, supra, at 262; Associated
        Gen. Contractors, supra, at 666. We do not here depart from
        or modify these or any other of the precedents to which we
        have referred.
            Rather, our holding follows from a straightforward appli-
        cation of precedent to the particular summary judgment
        record before us. And, as we have explained, in the context
        set forth by the evidence, Adams has not shown that he was
        “able and ready” to apply in the imminent future. Conse-
        quently, he has failed to show that “personal,” “concrete,”
        and “imminent” injury upon which our standing precedents
        insist.
            For these reasons, we reverse the Third Circuit’s decision
        in respect to standing, vacate the judgment, and remand
        with instructions to dismiss the case.
                                                       It is so ordered.




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 16 of 20
                         Cite as: 592 U. S. ____ (2020)          13

                             Opinion of the Court

           JUSTICE BARRETT took no part in the consideration or de-
        cision of this case.




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 17 of 20
                         Cite as: 592 U. S. ____ (2020)           1

                          SOTOMAYOR, J., concurring

        SUPREME COURT OF THE UNITED STATES
                                 _________________

                                  No. 19–309
                                 _________________


           JOHN C. CARNEY, GOVERNOR OF DELAWARE,
                PETITIONER v. JAMES R. ADAMS
           ON WRIT OF CERTIORARI TO THE UNITED STATES COURT
                   OF APPEALS FOR THE THIRD CIRCUIT
                             [December 10, 2020]

           JUSTICE SOTOMAYOR, concurring.
           I agree that respondent Adams did not demonstrate Ar-
        ticle III standing to bring this suit. Because the constitu-
        tional questions in this case will likely be raised again, I
        write separately to highlight two important considerations
        that may inform their answers.
           First, there are potentially material differences between
        two separate rules the Delaware Constitution imposes on
        its courts: the “major party” requirement and the “bare ma-
        jority” requirement. Bare majority requirements preclude
        any single political party from having more than a bare ma-
        jority of the seats in a public body. Such requirements have
        existed in various forums for roughly 150 years, currently
        feature in a large number of public bodies, and have been
        shown to help achieve ideological diversity. Major party re-
        quirements like Delaware’s, by contrast, preclude anyone
        who is not a member of the two major political parties from
        serving in a public body. They are far rarer than their bare
        majority cousins, and they arguably impose a greater bur-
        den on First Amendment associational rights. These differ-
        ences may require distinct constitutional analyses.
           Second, that possibility, in turn, raises the question
        whether Delaware’s major party and bare majority require-
        ments are severable from one another, such that one re-




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 18 of 20
        2                     CARNEY v. ADAMS

                           SOTOMAYOR, J., concurring

        quirement could remain even if the other were constitution-
        ally unenforceable. It is worth noting that federal courts
        are not ideally positioned to address such a sensitive issue
        of state constitutional law. They may therefore be well ad-
        vised to consider certifying such a question to the State’s
        highest court. See Leavitt v. Jane L., 518 U. S. 137, 139
        (1996) (per curiam) (“Severability [of a state statute] is of
        course a matter of state law”); Hooper v. Bernalillo County
        Assessor, 472 U. S. 612, 624 (1985) (“It is for the New Mex-
        ico courts to decide, as a matter of state law, whether the
        state legislature would have enacted the statute without
        the invalid portion”); see also Arizonans for Official English
        v. Arizona, 520 U. S. 43, 77 (1997) (encouraging certifica-
        tion of “novel or unsettled questions of state law” to “hel[p]
        build a cooperative judicial federalism” (internal quotation
        marks omitted; alteration in original)); Elkins v. Moreno,
        435 U. S. 647, 662, n. 16 (1978) (certifying a question of
        state law sua sponte because it was “one in which state gov-
        ernments have the highest interest”). Certification may be
        especially warranted in a case such as this, where invali-
        dating a state constitutional provision would affect the
        structure of one of the State’s three major branches of gov-
        ernment.




Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 19 of 20
                              CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing document with

the clerk of Court using the CM/ECF system which will send notification of such to all

counsel of record in this matter.

       This 17th day of December, 2020.

                                                          /s/ Paul M. Cox
                                                          Paul M. Cox
                                                          Special Deputy Attorney General




     Case 1:17-cv-00515-WO-JEP Document 83 Filed 12/17/20 Page 20 of 20
